DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
An amendment filed on 30 December 2020 is acknowledged. Claims 1-89 are cancelled, and claims 90-111 are newly added.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it has fewer than 50 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: Regarding Table 1, page 146, the table cell for Compound No. 1 is empty, and a chemical structure is instead illustrated in the "Structure" header.  
Appropriate correction is required.
Drawings
The drawings are objected to because the text in Fig. 2 is too small to be legible.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 90, 92-94, and 107 are objected to because of the following informalities:  
Regarding claim 90, a bond appears to be missing between an oxygen atom and R15 in the upper right of Formula IA.
Regarding claim 90, the indefinite article "a" is required before each instance of "polymerizable moiety."
Regarding claim 90, the indefinite article "a" is required before each instance of "NIR dye moiety" (unless the limitation is changed to "near-infrared (NIR) dye moiety").
Regarding claim 90, the meaning of the abbreviation "NIR" must be provided the first time the abbreviation appears in the claim.
Regarding claim 90, the indefinite article "an" is required before "electron-withdrawing group."
Regarding claim 90, the indefinite article "an" is required before "electron-donating group."
Regarding claim 90, the preposition "of" is required before each instance of "R1".
Regarding claim 90, each instance of "or R14" must be changed to "and R14".
Regarding claim 92, the meaning of the abbreviation "PEG" must be provided the first time the abbreviation appears in the claims.
Regarding claim 93, the comma after "L3" must be removed.
Regarding claim 94, the double bonds most be explicitly shown.
Regarding claim 94, the term "therof" must be changed to "thereof".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 106 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
New claim 106 recites the indefinite limitation "wherein the residue of the compound is present at a concentration from about 0.01 mM to about 20 mM, about 0.1 mM to about 20 mM, about 0.5 mM to about 10 mM, about 1 mM to about 20 mM, about 5 mM to about 20 mM, or about 5 mM to about 10 mM." There is no support for this added subject matter, which is new matter.

Claims 90-111 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered when determining whether the claimed invention would require undue experimentation are given in MPEP 2164.01 (a).  In re Wands, 858 F. 2d 731,737; 8 USPQ 2d 1400, 1404 (Fed. Cir. 1988).  
(A) The breadth of the claims.
Independent claim 90 recites the indefinite limitation "A sensor for detecting an analyte comprising a polymer" that is interpreted in this office action as "A sensor for detecting an analyte, wherein the sensor comprises a polymer".
Independent claim 90 recites the indefinite limitation "one or more residues of the compound of Formula IA" that is interpreted in this office action as meaning "one or more residues of Formula IA." 
The structure of Formula IA of claim 90, or of Formula II of claim 99, or of Formula III of claim 100, is not that of a residue of a polymer. None of these formula comprise open valance positions for bonding to other residues of the polymers. Instead, these formulae (optionally?) comprise one or more polymerizable moieties.
(B) The nature of the invention.
The invention is a polymeric sensor for the detection of glucose via insertion or implanting into tissue.
(C) The state of the prior art.
The prior art of record does not disclose a polymer comprising one or more residues of the compound of Formula IA.
The related prior art of Colvin (US 2019/0352510; newly cited) discloses a polymeric NIR lifetime modulated indicator molecule system for the detection of glucose that comprises boronic acid moieties ([0013], [0015]).
The related prior art of Tian (US 10,156,573; newly cited) discloses a polymeric sensor for the detection of glucose that comprises boronic acid moieties (claim 1).
(D) The level of one of ordinary skill.
One of ordinary skill in the art would look to the teachings of the instant specification and related prior art regarding how to make the claimed invention.
One of ordinary skill in the art would understand polymers to be comprised of residues and prepared from monomeric precursors. One of ordinary skill in the art would understand polymers to be prepared from precursors that are polymerizable.
(E) The level of predictability in the art.
The field of polymer chemistry is well established and well understood.
(F) The amount of direction provided by the inventor.
The instant disclosure does not explain how to prepare a polymer comprising one or more residues of Formulae IA, II, or III.
(G) The existence of working examples.
No working examples of the claimed invention are disclosed. Instead, there are working examples prepared from the monomers of Table 1. In other words, the polymers of the working examples do not comprise the compounds of Table 1, which comprise polymerizable groups.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In view of the lack of explanation in the instant disclosure and related prior art, it would require undue experimentation for one of ordinary skill in the art to make the claimed invention having one or more residues of the compound of Formula IA.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 90-111 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 90 recites the limitation "A sensor for detecting an analyte comprising a polymer". It is unclear whether the phrase "comprising a polymer" modifies "A sensor" or "an analyte." This limitation is otherwise interpreted in this office action as "A sensor for detecting an analyte, wherein the sensor comprises a polymer".
Claim 90 recites the limitation "one or more residues of the compound of Formula IA." It is unclear what is meant by a residue of the compound of Formula IA. A residue is not a compound but is a constituent subunit of a larger compound. For example, an amino acid residue (–NH–CHR–COO–) is a subunit of a peptide compound and is not equivalent to an amino acid compound (NH2–CHR–COOH). Given that nothing in the claim language can reasonably be interpreted as indicating that compound(s) of Formula IA is/are a synthetic precursor to the claimed polymer (which would by itself leave the scope of the claimed polymer unclear), this limitation is otherwise interpreted in this office action as meaning "one or more residues of Formula IA." 
Claim 90 recites the limitation "one or more residues of the compound of Formula IA: … or a tautomer or a salt thereof." It is unclear what is meant by a tautomer of Formula IA, since no tautomerizable groups are illustrated. Claims 99 and 100 are indefinite for the same reason
Claims 90 and 100 recite the limitations "X1" and "X2".  There is insufficient antecedent basis for these limitations in the claim.
Claim 90 recites that at least one [of] R1, R3-R14 is an NIR dye moiety and at least one [of] R1, R3-R14 is a polymerizable moiety. However, Formula IA is not required to include R11-R14 if Z is not substituted. Accordingly it is unclear whether Formula IA is required to include an NIR dye moiety and a polymerizable moiety.
Claim 91 recites the limitation "the electron-withdrawing group." There is insufficient antecedent basis for this limitation because claim 90 recites "electron-withdrawing group" twice.
Regarding claim 91, the absence of an article (definite or indefinite) before the second recitation of the limitation "electron-withdrawing group" is grammatically incorrect and renders its intended interpretation unclear.
Claim 93 recites the limitation "wherein L1, L2, or L3 independently comprises…" The meaning of "independently" is unclear.
Regarding claim 94, the absence of an article (definite or indefinite) before the recitation of the limitation "polymerizable moiety" is grammatically incorrect and renders its intended interpretation unclear.
Claims 95-97 recite the limitation "the NIR dye moiety." There is insufficient antecedent basis for this limitation because claim 90 recites "NIR dye moiety" four times.
Claim 96 recites the limitation "the point of attachment to L2." There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 100, the absence of articles (definite or indefinite) before nouns is grammatically incorrect and renders the corresponding interpretation unclear.
Regarding claim 106, it is completely unclear what is meant by concentrations of residues.
Claim 107 recites the limitation "the residues of HEMA, N,N-dimethylacrylamide, poly-ethylene glycol diacrylamide, or mixtures therof." There is insufficient antecedent basis for this limitation in the claim. Moreover, the meaning of this limitation is completely unclear. What are residues of these terms?
Claim 108 recites the limitation "the residues of 2-(acryloyloxy)ethyl]trimethylammonium chloride, 2-carboxyethyl acrylate, poly-ethylene glycol diacrylamide, or mixtures thereof." There is insufficient antecedent basis for this limitation in the claim. Moreover, the meaning of this limitation is completely unclear. What are residues of these terms?
Claim 109 recites the limitation "the residues N,N-dimethylacrylamide, acrylamide, poly-ethylene glycol diacrylamide, or mixtures thereof. Moreover, the meaning of this limitation is completely unclear. What are residues of these terms?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 96, 99, and 100 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  
Dependent 96 recites the limitation "the point of attachment to L2" with reference to the NIR dye moiety. However, independent claim 2 states that the NIR dye moiety is an R group, not a substituent of L2.
Formulae II and III of dependent claims 99 and 100 have a dashed line indicating an absence of a bond between R1 and the phenyl ring. However, Formula IA of independent claim IA indicates that a single bond is present here.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 99 and 100 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 19 of U.S. Patent No. 10,717,751 (IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite that the dotted line can either denote a bond or an absence of a bond, which encompasses the single choice of the dotted line denoting the absence of a bond in pending claims 99 and 100.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797